Bloodworth, J.
G. A. Moon was charged with a misdemeanor, for that he did sell and otherwise dispose of fifteen bushels of corn grown by him as a share cropper for E. J. Register during the year 1939, without consent of the landlord, E. J. Register, and before the landlord had received his part of the entire crop and payment in full for all advances made to the said G. A. Moon, cropper, in the year the crop was raised, to aid in making said crop. The accused was convicted, made a motion for a new trial, which was overruled, and he excepted.
The accused was indicted under § 739 of the Penal Code, which is as follows: “Any cropper who shall sell or otherwise dispose of any part of the crop grown by him, without the consent of the landlord and before the landlord has 'received his part of the entire crop and payment in full for all advances made to the cropper in the year the crop was raised, to aid in making it, shall be guilty of a misdemeanor.” The motion for a new trial alleges that the judge erred in failing to include in his charge the words of the statute, “without the consent of the landlord.” The evidence as to whether the defendant disposed of the corn without the consent of the landlord was in sharp conflict, and the court, in charging the jury that the defendant would be guilty if he disposed of the crop before the landlord had received his part of the crop and payment in full for all advances made to the cropper, erred in omitting the essential ingredient of the offense, to wit, that he must dispose of the corn without the consent of the landlord. As a new trial must follow this ruling, it is not necessary to consider the other assignment of error.

Judgment reversed.


Broyles, G. J., and Luke, J., concur.